[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-16545                 ELEVENTH CIRCUIT
                                                                JUNE 15, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                  D. C. Docket No. 07-00070-CR-J-20-MCR

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ASHLEY NICOLE REESE,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 15, 2009)

Before BIRCH, HULL and HILL, Circuit Judges.

PER CURIAM:

     James H. Burke, Jr., appointed counsel for Ashley Nicole Reese, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the record reveals no

arguable issues of merit, counsel's motion to withdraw is GRANTED, and Reese’s

supervised-release revocation and resulting sentence are AFFIRMED.




                                          2